On Application for Rehearing.
In her application for rehearing counsel for appellant requests that in the event said application is not granted that we set forth the appeal bond executed upon appellant’s appeal to the Circuit Court of Shelby County, being the bond taken by the jury to the jury room.
*49This bond is in the amount of $300, and was approved by Honorable L. C. Walker, Judge of the County Court of Shelby County. The material portions of the bond are as follows:
“The Condition of the Above Obligation is Such, That whereas, the above bounden Doris Evans was, on the 4th day of ......, 19.., convicted in the County Court of said County, of the offense of Violating the prohibition law and by the judgment of said Court sentenced to ........................
“And, whereas, the said Doris Evans has this day prayed an appeal from said judgment to the Circuit Court of said County:
“Now, if the said Doris Evans shall appear at the next term of the Circuit Court, and from term to term thereafter until discharged, and abide by and perform whatever sentence may be adjudged in said Court against him then the above obligation to be void; otherwise to remain in full force and effect; and each of us waive our exemption as to personal property.”
Application denied.